Citation Nr: 1433736	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include disc herniation and degenerative endplate changes in the lumbar spine.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran served in active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota, which denied service connection for a lumbar spine disorder and a cervical spine disorder.  The Veteran filed a notice of disagreement letter in October 2009.  A statement of the case (SOC) was issued in January 2010, followed by the submission of a substantive appeal (VA Form 9) in March 2010.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  There were no records in VBMS.  Virtual VA contained a record of VA hospitalization in September 2009 and other duplicative records.  

The Veteran submitted a private medical opinion in June 2010, after the issuance of the SOC.  In the appellate brief, the Veteran's representative waived the Agency of Original Jurisdiction (AOJ) consideration of this private medical opinion under 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board's review of the claims file reveals that further RO action on the claims for service connection for a lumbar spine disorder and a cervical spine disorder is necessary.  

The Veteran asserts that he sustained injuries to his neck and lower back while serving aboard the aircraft carrier USS Ranger, CVA-61.  The Veteran claims that he sustained the injuries when he slammed into a closed hatch and fell down a set of stairs when general quarters was sounded due to the ship being attacked or strafed by Russian MIGs.  The Veteran submitted a letter he purportedly sent to his wife in December 1968 stating he "woke up with a stiff neck."  The Veteran states that he did not discuss the details of the accident to his wife in the December 1968 letter because he did not want to worry his then pregnant wife.  The Veteran recounted his accident to doctor REF in March 1985 when he was examined for lumbar spine pain and stiffness.  The Veteran further states that he was on restricted duties for six weeks due to his injuries and that there should be ship records of his restrictions.

Under 38 U.S.C.A. § 1154(b), combat veterans can prove in-service injury with lay testimony.  The Veteran's DD-214 notes that he earned a Meritorious Unit Commendation Ribbon (MUCR).  The Veteran submitted a letter from the Chief of Naval Operations presenting a MUCR to all personnel attached to and serving on board the USS Ranger from December 3, 1967 to May 9, 1968, while participating in combat operations in Southeast Asia.  The Veteran claims to have suffered his in-service injury in November or December 1968, which is after the end of the combat operations cited in the Meritorious Unit Commendation letter.  However, the Veteran states he suffered his injury while his naval vessel was being strafed by Russian MIGs.  The strafing of the Veteran's naval vessel suggests that the Veteran could potentially benefit from the provision of 38 U.S.C.A. § 1154(b).  Therefore, further development should be undertaken to obtain deck logs related to this Russian MIG strafing incident.

The Veteran's representative alleged that the Veteran's service treatment records were missing and requested appropriate development.  The Veteran's claim file contains service treatment records consisting of his service entry examination and medical history report, service separation examination, and immunization and dental records.  The Veteran's service separation medical history report is not of record.  Moreover, the Veteran reported that he received medical treatment, but there are no other service medical records (SMRs) of record.  Accordingly, further development is required to search for and obtain any missing SMRs.

The Veteran submitted private treatment records from Abbott-Northwest Hospital showing he had back surgery and post-operative treatment in 1985 for a "herniated nucleus pulposus, left L5-S1 disc."  These records identified the Veteran working as an auto mechanic and that he hurt his back while helping to lift a 400 lb. auto parts box.  They also indicate the Veteran was initially treated by "a chiropractor", admitted to Douglas County Hospital in Alexandria, Minnesota, and admitted to Abbott-Northwest Hospital.  The Abbott-Northwest Hospital treatment records were carbon copied to doctor DL in Alexandria, Minnesota and to American Mutual.  Moreover, The Veteran submitted a March 1998 letter from CUNA Mutual Insurance Society which identified treating physicians and hospitals from January 1997 to March 1998.  A July 2009 VA treatment record indicates the Veteran reported having back surgery in 1998.  Additionally, it is unclear whether the claims filed with American Mutual and/or CUNA Mutual Insurance Society were Worker's Compensation claims.  Further development is needed to obtain the medical records from the identified private medical facilities and to determine if there exists any Worker's Compensation claim to assist in determining the onset and/or etiology of the Veteran's claimed lumbar spine and cervical spine disorders.

Finally, the Veteran submitted a private medical record from June 2010 from doctor LBO of Lakeview Medical Clinic.  This medical opinion is not probative to assess service connection for either the Veteran's lumbar spine disorder or cervical spine disorder.  The record merely concludes that after having reviewed the Veteran's medical charts from his back surgeries, "...[the Veteran's] disease is certainly consistent with an injury that he may have sustained while in the Navy."  With respect to the lumbar spine disorder, the medical opinion contains absolutely no rationale for its conclusion.  Furthermore, the opinion appears to be speculative by stating the disease is consistent with an injury the Veteran "may have" sustained during service.  Moreover, doctor LBO's opinion fails to discuss the existence and etiology of the Veteran's claimed cervical spine disorder.

Accordingly, and given the other development being accomplished, the Board finds that a medical opinion with sufficient findings based on full consideration of the Veteran's documented medical history and assertions and supported by a clearly stated thorough rationale is needed to resolve the Veteran's claims for service connection for a lumbar spine disorder and a cervical spine disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

The record indicates the Veteran has received regular treatment at St. Cloud and Fargo VA medical centers.  The latest VA treatment record is from 2009.  Thus, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Department of the Navy, deck logs of the USS Ranger, CVA-61, related to any Russian MIG/strafing incident in November and December 1968.

2.  Obtain the Veteran's complete service medical records, including any ship duty logs and/or sick bay logs from the USS Ranger for the months of November and December 1968 pertaining to the Veteran, according to the procedures under 38 C.F.R. § 3.159(c).

3.  Obtain the Veteran's updated VA treatment records, according to the procedures under 38 C.F.R. § 3.159(c). 

4.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional treatment records pertinent to the claims on appeal, including the medical providers identified in the 1985 Abbott-Northwest Hospital records and the 1998 CUNA Mutual Insurance Society letter.  All reasonable attempts should be made to obtain such records.  If any private records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Request that the Veteran identify and provide, or provide appropriate authorization so as to allow VA to obtain any Worker's Compensation claim records related to the Veteran's lower back and/or neck.  All reasonable attempts should be made to obtain such records.  If any private records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

6.  After the completion of the above development and receipt of any additional records, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his lumbar spine disorder, to include disc herniation and degenerative endplate changes in the lumbar spine, and cervical spine disorder, manifested as neck pain.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions: 

(a)  Based on the evidence of the record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a lumbar spine and/or cervical spine disorder?  If so, please state the diagnosis or diagnoses.

(b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disorder and/or cervical spine disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

(c)  With regards to any diagnosed arthritis, did the disability manifest to a compensable degree within one year of service discharge (i.e., January 1970)?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

The reasons and bases for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

7.  After the above action has been completed, the AOJ should re-adjudicate the issues of entitlement to service connection for a lumbar spine disorder and a cervical spine disorder, including consideration of all the evidence received since the issuance of the January 2010 statement of the case.  If the determination remains adverse to the Veteran, the Veteran and his representative should be issued a supplemental statement of the case, and they should be afforded an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


